Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duty of Disclosure: MPEP Section 2001.06(a)    Prior Art Cited in Related Foreign Applications [R-08.2012].
Applicants and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. The inference that such prior art or other information is material is especially strong where it has been used in rejecting the same or similar claims in the foreign application or where it has been identified in some manner as particularly relevant. See Gemveto Jewelry Co. v. Lambert Bros., Inc., 542 F. Supp. 933, 216 USPQ 976 (S.D. N.Y. 1982) wherein a patent was held invalid or unenforceable because patentee’s foreign counsel did not disclose to patentee’s United States counsel or to the Office prior art cited by the Dutch Patent Office in connection with the patentee’s corresponding Dutch application. The court stated, 542 F. Supp. at 943, 216 USPQ at 985:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the spherical nickel hydroxide production process” in the preamble and part a) lacks antecedent basis and is also vague and indefinite since no organized recitation of production process steps or limitations are recited. The claim is unclear and 
In claim 1, antecedent basis is also lacking for the following: part a. “the primary membrane…system” and “the raffinate”; in part b. “the…mother liquid” and in part c. “the…eluent”. It is unclear where these respective fluid flow volumes originated from in the nickel hydroxide production process and how they are related to each other. 
In parts d., e. and f. of the claim, each of “…in Step a”, “…in Step b” and “…in Step c” are confusing as to claim structure, it being unclear if respective process substeps occurring in steps a., b. and c. are being recited, or if steps d., e. and f. of the claim concern three additional steps which are distinct and separate from steps a., b. and c. 
Also in parts d., e. and f. of the claim, the nexus between the recited “evaporation system” and “ammonia recovery system” is also unclear (is an evaporation unit or process substep encompassed in the ammonia recovery system and does the evaporation system also encompass separation, concentration or recovery of ammonia, or ammonia and other volatiles or gaseous constituents?); the residual liquid” in part f. also lacking in antecedent basis.
In claim 2, “are used as eluent sources” is vague and indefinite, also “the elution stage” lacks antecedent basis (was reference to the “extraction stage” intended?) .

In claim 4, “in their respective membrane concentration and filtration systems” is improper, “in the respective…” is suggested.
In claim 5, it is unclear if each of the three recited reverse osmosis systems are recited as “disk-tube” systems.
Claim 6 is grammatically confusing and should read “characterized in that each of are 
In claim 7, “the pretreatment” lacks antecedent basis, it is suggested that dependency be changed from claim 4 to claim 6.
In claims 8-10, it is unclear if each of the three recited ultrafiltration, nanofiltration and reverse osmosis systems, respectively, are recited as being for filtering particles of specific molecular weight and size.
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art is constitute Olbrich et al US PGPUB Documents 2004/0265217 and 2003/0141199 which disclose treatment of effluent and waste liquid from spherical nickel hydroxide production processes by filtration, centrifugation and removal of excess ammonia; and Green patents 6,355,175; 5,476,591 and 5,310,486 which commonly with Mueller patent 6,156,186, teach purification of mixed metal ore and oxide-containing, including nickel-containing liquid effluent from elution and solvent extraction stages, by employment of plural membrane 
However, none of this prior art suggests what is recited in steps d., e. and f. of claim 1 concerning introducing the primary concentrate from the membrane filtration of step a. (concerning raffinate from an extraction stage) into an evaporation system; introducing the secondary concentration from the membrane filtration of step b. (concerning mother liquid from a filtering stage) and of step c. (eluent from an elution stage) into an ammonia recovery system for ammonia recovery; and introducing residual liquid from the ammonia recovery system into the evaporation system. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
4/12/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778